Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Daniel Gajewski on 01/13/2020.
The application has been amended as follows:
	--Claim 1. (Currently Amended) 
An electric charcoal starter, comprising:
a handle; and
a heating element coupled to the handle, wherein the heating element comprises a plurality of ignition layers vertically spaced apart from each other, 
wherein the heating element is configured to be placed into a pile of charcoal in a
, and wherein a first ignition layer of the plurality of ignition layers has a smaller diameter than does a second ignition layer of the plurality of ignition layers, the second ignition being position above the first ignition layer.
	

Reason for allowance  
  The following is an examiner’s statement of reasons for allowance: as for claims 1, 10 and 15, the closest prior art, Treanor (3529557) in views of Tessien (5197455), discloses An electric charcoal starter comprising: a handle, an ignition element, a lead electrically connecting the handle and the ignition element, and wherein the ignition element comprises at least two ignition loops vertically spaced apart from each other.  However, based on the amendments to claims 1, 10 and 15,  the prior art, Treanor (3529557) in views of Tessien (5197455), do not disclose wherein a lower of the two ignition loops has a smaller loop diameter than does an upper of the two ignition loops and wherein plane of the second ignition loop forms a second angle of between 45 degrees and 135 degrees with respect to the straight portion of the heating element, wherein the heating element extends from the second end of the second ignition loop to the handle, and wherein the plane of the first ignition loop is different from the plane of the second ignition loop.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
 	Therefore, claims 1-12 and 14-20 are now in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715